Title: [Diary entry: 12 February 1785]
From: Washington, George
To: 

Saturday 12th. Mercury at 44 this Morning, 44 at Noon and 44 at Night. Planted Eight young Pair Trees sent me by Doctr. Craik in the following places—viz. 2 Orange Burgamots in the No. Garden, under the back wall—3d. tree from the Green House at each end of it. 1 Burgamot at the Corner of the border in the South Garden just below the necessary. 2 St. Germains, one in each border (middle thereof) of the upper Squares by the Asparagas Bed & Artichoake Ditto upper bordr. 3 Brown Beuries in the west square in the Second flat—viz. 1 on the border (middle thereof) next the Fall or slope—the other two on the border above the walk next the old Stone Wall. Received an Invitation to the Funeral of Willm. Ramsay Esqr. of Alexandria—the oldest Inhabitt. of the Town; & went up. Walked in a procession as a free mason—Mr. Ramsay in his life time being one & now buried with the Ceremony & honors due to one. The ground getting uncovered, I again with my people from the Quarters, began to clean up the ground under the Pines, and along the hollow of H. Hole & its branches. This Work I renewed yesterday, & contd. it to day. Mr. Willm. Craik called and dined in his way home. The Sun rose clear this Morning, but it soon overcast begun to Snow & then to rain wch. continued until abt. 10 Oclock. About Noon the wind sprung up pretty fresh from the No. West & grew colder.